USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 96-1497                               ABIGAIL MOJICA-ESCOBAR,                                Plaintiff - Appellant,                                          v.                                 GASPAR ROCA, ET AL.,                               Defendants - Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. P rez-Gim nez, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Coffin, Senior Circuit Judge,                                    ____________________                              and Selya, Circuit Judge.                                          _____________                                _____________________               Nicol s Nogueras, Jr. for appellant.               _____________________               Juan  R.  Marchand-Quintero,  with  whom  Rivera  Cestero  &               ___________________________               __________________          Marchand Quintero was on brief for appellees.          _________________                                 ____________________                                     May 7, 1997                                 ____________________                    Per  Curiam.  Plaintiff-appellant contends that summary                    Per  Curiam.                     ___________          judgment was improvidently granted to the defendant newspaper, El          Vocero de Puerto Rico,  and its publisher in this  defamation and          invasion  of  privacy suit  governed by  Puerto  Rico law.   Upon          careful  consideration  of  the  record,  appellate  briefs,  and          arguments in this case,  we affirm the district court's  grant of          summary  judgment to  the defendants  for substantially  the same          reasons provided in its Opinion and Order.  See Mojica Escobar v.                                                      ___ ______________          Roca, 926 F. Supp. 30 (D. P.R. 1996).          ____                    Regardless   of   whether   the  appellant's   spouse's          political  prominence was  sufficient to  render the  appellant a          public figure,  the falsity of the  alleged defamatory statements          was  a necessary  element  appellant had  to  prove in  order  to          sustain relief  under  Puerto Rico  defamation law.   See  Ayala-                                                                ___  ______          Gerena  v. Bristol  Myers-Squibb Co.,  95 F.3d  86, 98  (1st Cir.          ______     _________________________          1996).  Appellant,  the non-movant, failed  to come forward  with          anything  other than the most conclusory and vague allegations of          falsity, and thus fell far short of establishing the existence of          a "genuine  issue for trial"  with regard  to the falsity  of the          newspaper articles, making summary judgment appropriate.  LeBlanc                                                                    _______          v. Great American Ins. Co., 6 F.3d 836, 841-42 (1st Cir. 1993).               _______________________                    We  are  unmoved  by   appellant's  argument  that  the          defendants' failure  to respond to a  discovery request prevented          her  from coming  forward  with concrete  evidence  to rebut  the          summary judgment motion.   The newspaper articles giving  rise to          appellant's  defamation   claims   were  published   and   widely          distributed, and it is impossible to imagine that for want of the          information   sought  in   her  unanswered   discovery  request,1          appellant was unable to proffer any competent evidence tending to          show that any of  defendants' statements were false, in  light of          the fact  that, after  all, the  statements mainly concerned  the          appellant's  (and  her  husband's)  finances  --  matters   which          appellant should be in a fine position to address.   For example,          appellant failed to come forward with  any proof that defendants'          statements  regarding the financing of the purchase of a house in          Orlando, Florida,  were false,  when it  is reasonable  to assume          that  appellant possesses  records regarding  that purchase  -- a          purchase which she claims she herself made.                    With regard  to appellant's invasion  of privacy claim,          we note that the right to privacy  as set forth in sections 1, 8,          and 10  of  Article II  of  the Puerto  Rico Constitution  is  an          important  right that  is  firmly safeguarded  under Puerto  Rico          Supreme Court case law.  See,  e.g., Col n v. Romero Barcel , 112                                   ___   ____  _____    ______________          D.P.R.  573  (1982) (finding  violation  of  privacy right  where          photograph of  murdered relative  was publicized for  purposes of          crime-prevention advertisement).   Nevertheless, as the  district          court  has stated,  the  photograph of  appellant's house,  which          appellant does not deny was taken  from a public area outside  of          the house, does not constitute an actionable invasion of privacy,                                        ____________________          1   In  the unanswered  discovery request  that is  reproduced at          length  in  her   appellate  brief,  appellant  mainly   requests          information as  to how  the defendant newspaper's  reporters went                             ___          about  obtaining  information  about   the  appellant.    In  the          circumstances  of this  case,  however, such  information is  not          needed  to  prove  the   falsity  of  the  newspaper's  published          statements.                                         -3-          for  it  is  not  "unreasonably  intrusive."    Dopp  v.  Fairfax                                                          ____      _______          Consultants, Ltd., 771 F. Supp. 494, 497 (D. P.R. 1990) (applying          _________________          Puerto Rico's constitutional privacy  guarantees).  There is also          no legal  support for  appellant's claim  of invasion of  privacy          based on the receipt of a single telephone call from an El Vocero          reporter.                    Affirmed.  Costs on appeal are granted to appellees.                    Affirmed.                      ________                                         -4-